It is unnecessary to restate the law applicable to a creditors' bill to set aside a fraudulent conveyance of real property. The cases having application have been recently collected and discussed in McCrory et al. v. Donald, 192 Ala. 312,68 So. 306. The testimony has been carefully considered, and without presumption in favor of the ruling of the chancellor; and we are of the opinion that the correct conclusion was reached. The burden of proof was not discharged by the vendee. Thompson v. Tower Mfg. Co., 104 Ala. 140,16 So. 116; Wooten v. Steele, 109 Ala. 563, 19 So. 972, 55 Am. St. Rep. 947; British  Amer. Mortg. Co. v. Norton,125 Ala. 522, 28 So. 31. The decree of the city court of Anniston, sitting in equity, is affirmed.
Affirmed.
ANDERSON, C. J., and MAYFIELD and SOMERVILLE, JJ., concur.